This is an appeal from a judgment of the Supreme Court oncertiorari reversing a determination of the Essex County Court of Common Pleas which, in turn, had affirmed a finding of the Workmen's Compensation Bureau awarding compensation for injuries to the appellant, an employee of the respondent.
The question in the case is whether or not the appellant's admitted disability was the result of an accident arising out of and in the course of his employment. The Supreme Court found as a fact that the appellant had not sustained the burden of proving that a compensable accident had occurred. This court on appeal will not weigh the evidence, Berman v. Levenstein,121 N.J.L. 139; Jones v. Court of Common Pleas, 129 Id. 58. Appellant contends that there was no dispute in fact presented to the Supreme Court and that the result reached by that court had no support in the evidence. A reading of the records reveals that this contention is without merit. A factual question was presented as to the happening *Page 149 
of the accident by the evidence as to the finding of the unconscious form of the appellant some distance from the ladder from which he said he fell, no one having seen the alleged accident occur, and in the medical evidence as to the nature of the disability resulting from brain injury, the hospital records indicating that appellant suffered from a cerebral hemorrhage.
We conclude that a factual issue was presented and determined in the Supreme Court such as is not subject to review in this court on appeal. The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, PARKER, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, WELLS, RAFFERTY, FREUND, McLEAN, JJ. 11.
For reversal — McGEEHAN, J. 1.